OKNAL                                     08/11/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0111


                                        DA 20-0111


JACOB SMITH,

             Plaintiff and Appellant,

      v.                                                          ORDER

BREANNE DAVIS,

             Defendant and Appellee.


      Pursuant to Appellant motion to voluntarily dismiss his appeal, and good cause
appearing.
      IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE.
      DATED this I I /
                     141ailay of August, 2020.
                                                 For the Court,




                                                              Chief Justice




                                                             FILED
                                                              AUG 1 1 2020